DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pat No. 20150366099).
As per claim 1, Lee disclosed a radio frequency module ( see fig. 5), comprising: a first reception low-noise amplifier (see fig. 5, wherein the front-end module 110 comprising LNA, see 0005) configured to amplify a radio frequency reception signal of a first communication band; a second reception low-noise amplifier (see fig. 5, wherein the front-end module 120 comprising LNA, see 0005) configured to amplify a radio frequency reception signal of a second communication band different from the first communication band; and a module board (see fig. 5, 101a) which includes a first principal surface and a second principal surface on opposite sides of the module board, and on which the first reception low-noise amplifier and the second reception low-noise amplifier are mounted, wherein the first reception low-noise amplifier is disposed on the first principal surface, and the second reception low-noise amplifier is disposed on the second principal surface (see fig. 5, front-end module 110 is disposed on top and front-end module 120 is disposed on the botte).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat No. 20150366099) and in view of Hikita (US Pat No. 4,792,939).
As per claims 3-4, Lee disclosed the RF front-end module comprises PA, LNA, and various circuitries but not explicitly reception input matching circuit and reception filter; However, such reception input matching circuit and filter are well-known in the art, as taught by Hikita (see fig. 2, filter 208 and fig. 3A, matching circuit, 308). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Lee to incorporate such circuitries for the RF front-end module, as taught by Hikita, in order to prevent noise and interference and provide a desired receiving signal.
Lee and Hikita disclose such RF front-end module with matching circuit but do not specifically state that the matching circuit including inductance element. However, such matching circuit including inductance element is well known in the art and can be easily modified or incorporated based upon design.
The improve RF front-end modules of Lee and Hikita are mounted on the first surface and mounted on the second surface (see fig. 5).
As per claim 5, the improve RF front-end modules of Lee and Hikita disclosed a first transmission power amplifier (see fig. 5, wherein the front-end module 110 comprising PA, see 0005) configured to amplify a radio frequency transmission signal of the first communication band; and a second transmission power amplifier (see fig. 5, wherein the front-end module 120 comprising PA, see 0005) configured to amplify a radio frequency transmission signal of the second communication band, wherein the first transmission power amplifier is disposed on the first principal surface, and the second transmission power amplifier is disposed on the second principal surface (see fig. 5).
As per claims 7-8, the improve RF front-end modules of Lee and Hikita disclosed the RF front-end module comprises PA, LNA, and various circuitries but not explicitly transmission output matching circuit and transmission filter; However, such transmission input matching circuit and filter are well-known in the art, as taught by Hikita (see fig. 2, filter 207 and fig. 3A, matching circuit, 307). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Lee to incorporate such circuitries for the RF front-end module, as taught by Hikita, in order to prevent noise and interference and provide a desired receiving signal.
Lee and Hikita disclose such RF front-end module with matching circuit but do not specifically state that the matching circuit including inductance element. However, such matching circuit including inductance element is well known in the art and can be easily modified or incorporated based upon design.
The improve RF front-end modules of Lee and Hikita are mounted on the first surface and mounted on the second surface (see fig. 5).
As per claim 9, the improve RF front-end modules of Lee and Hikita disclosed an RF signal processing circuit (see Hikita, 112) configured to process a radio frequency signal which is transmitted or received by an antenna element (see fig. 1, 101) and the radio frequency module according to claim 1, configured to propagate the radio frequency signal between the antenna element and the RF signal processing circuit (inherently).

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

December 17, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643